Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “in Chemical Formulas 1 to 8, X and Y are each independently an alkenyl group or an alkyl group, and wherein a total number of carbon atoms in the alkenyl group or the alkyl group is in a range of 1 to 7” (emphasis added); the scope of the protection sought is not clear since an alkenyl group requires a minimum of 2 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituents “X” and “Y” in the compounds of formulae 1 through 8 in the claimed liquid crystal composition.
Claims 2 and 11 are rejected as being vague and indefinite when it recites “in which X is one of an alkyl group and an alkenyl group and in which Y is the other of the alkyl group and the alkenyl group” (emphasis added); the scope of the protection sought is not clear since claim 1 fails to particularly point out and distinctly claim the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (U.S. Patent Application Publication No. 2019/0300791). 
Kirsch et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in the liquid crystal layer of a liquid crystal display device comprising a first substrate including a pixel electrode, a second substrate including a common electrode, and a liquid crystal layer interposed between the first substrate and the second substrate ([0010]; page 2), characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae 1 through 8, i.e., 
1 as generally represented therein by
    PNG
    media_image1.png
    96
    348
    media_image1.png
    Greyscale
([0107]; page 12), and more specifically as represented therein by  
    PNG
    media_image2.png
    153
    397
    media_image2.png
    Greyscale
 ([0144]; page 15), 
a compound inclusive of the compounds of the present formula 2 as represented therein by any one of
    PNG
    media_image3.png
    106
    419
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    103
    433
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    110
    483
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    215
    566
    media_image6.png
    Greyscale
 (page 26),
3 as represented therein by 
    PNG
    media_image7.png
    104
    329
    media_image7.png
    Greyscale
 (page 24),
a compound inclusive of the compounds of the present formula 4 as represented therein by any one of 
    PNG
    media_image8.png
    98
    406
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    448
    506
    media_image9.png
    Greyscale
 (page 25), 
a compound which encompasses the compounds of the present formulae 5-8 as generally represented therein by 
    PNG
    media_image10.png
    130
    402
    media_image10.png
    Greyscale
([0095]; page 12), and more specifically, as respectively represented therein by 
    PNG
    media_image11.png
    119
    366
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    111
    406
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    106
    363
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    117
    401
    media_image14.png
    Greyscale
 (page 14). Table G (beginning on page 47) listed optional polymerizable compounds which may be included in the inventive liquid crystal composition.
In fact, Example H5 therein (pages 80-81) 
    PNG
    media_image15.png
    206
    286
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    97
    275
    media_image16.png
    Greyscale
 illustrates the combination of 
at least one compound inclusive of the compound of the present formula 1 as represented therein by CC-3-4 and CC-4-5, at least one compound inclusive of the compound of the present formula 2 as represented therein by CPP-3-2, at least one compound similar to the compound of the present formula 3 as represented therein by CP-3-O1 except that the substituent comparable to Y is an alkoxy group instead of an 4 as represented therein by CCP-3-1 and CCP-V2-1, at least one compound similar to the compound of the present formula 5 as represented therein by PY-3-O2 except that the substituent comparable to Y is an alkoxy group instead of an alkyl or alkenyl group, at least one compound similar to the compound of the present formula 6 as represented therein by CPY-3-O2 except that the substituent comparable to Y is an alkoxy group instead of an alkyl or alkenyl group, at least one compound similar to the compound of the present formula 7 as represented therein by CY-3-O2 except that the substituent comparable to Y is an alkoxy group instead of an alkyl or alkenyl group, at least one compound similar to the compound of the present formula 8 as represented therein by CCY-3-O2 except that the substituent comparable to Y is an alkoxy group instead of an alkyl or alkenyl group. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select various subformulae of the known formulae, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416. It would be expected that all the sub-formulae of the general formulae CP, PY, CPY, CY and CCY which have in the position comparable to the present substituent Y a terminal alkoxy group versus a terminal alky or alkenyl group, would have the same characteristics, absence a showing of unexpected results. The prior art of record teaches the combination of claimed compounds with sufficient specificity that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” as the teaching KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
Although Kirsch et al. does not expressly illustrate the claimed combination of the compounds of the present formulae 1 through 8, the compounds themselves are each individually well known in the liquid crystal art, as generally taught therein, as well as the combination thereof compounds having the basic structural moiety of each of the compounds of the present formulae 1 through 8 as illustrated in Example H5, and as such it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the compounds of the present formulae 1 through 8 together in the inventive liquid crystal medium of Kirsch et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.
As for the parts by weight of the compounds of the present formula 1 through 8, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to the device claims, Kirsch et al. teaches the incorporation of the inventive liquid crystal composition in a liquid crystal display comprising the substrate/electrode components as presently claimed, and is well within the level of ordinary skill in the art at the time the invention was filed. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the inventive liquid crystal composition of Kirsch et al., to prepare a liquid crystal display with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. Patent Application Publication No. 2019/0241809). 
Klasen-Memmer et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in the liquid crystal layer of a liquid crystal display device, characterized in that said liquid crystal composition has a negative dielectric anisotropy and comprises a combination of compounds inclusive of the compounds of the present formulae 1 through 8, i.e., 
a compound inclusive of the compounds of the present formula 1 as generally represented therein by 
    PNG
    media_image17.png
    88
    401
    media_image17.png
    Greyscale
 ([0255]; page 53),   and more specifically as represented therein by any one of 
    PNG
    media_image18.png
    79
    391
    media_image18.png
    Greyscale
  
    PNG
    media_image19.png
    80
    385
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    251
    410
    media_image20.png
    Greyscale
, or

    PNG
    media_image21.png
    90
    423
    media_image21.png
    Greyscale
 ([0261]; page54),  
a compound inclusive of the compounds of the present formula 2 as represented therein by any one of 
    PNG
    media_image22.png
    200
    424
    media_image22.png
    Greyscale
 ([0261]; page54),  
a compound inclusive of the compounds of the present formula 3 as represented therein by
    PNG
    media_image23.png
    114
    336
    media_image23.png
    Greyscale
  (page 60),
a compound inclusive of the compounds of the present formula 4 as represented therein by any one of  
    PNG
    media_image24.png
    99
    417
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    102
    423
    media_image25.png
    Greyscale
 ([0261]; page54),  
a compound inclusive of the compounds of the present formula 5 as represented therein by any one of
    PNG
    media_image26.png
    147
    399
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    131
    382
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    143
    457
    media_image28.png
    Greyscale
 (page 66), 
a compound inclusive of the compounds of the present formula 6 as represented therein by 
    PNG
    media_image29.png
    125
    394
    media_image29.png
    Greyscale
([0234]; page 52), 
a compound inclusive of the compounds of the present formula 7 as represented therein by
    PNG
    media_image30.png
    113
    400
    media_image30.png
    Greyscale
([0234]; page 52),
a compound inclusive of the compounds of the present formula 8 as represented therein by 
    PNG
    media_image31.png
    127
    400
    media_image31.png
    Greyscale
([0234]; page 52),
and optionally, at least one polymerizable compound inclusive of the polymerizable compound of the present formula 9 as represented therein by 
    PNG
    media_image32.png
    107
    403
    media_image32.png
    Greyscale
 ([0194]; page 48).
In fact, Examples H34-H37 therein (page155), as demonstrated by Example H34  
    PNG
    media_image33.png
    277
    423
    media_image33.png
    Greyscale
illustrates the combination of 
at least one compound inclusive of the compound of the present formula 1 as represented therein by CC-3-4 and CC-3-5, at least one compound inclusive of the compound of the present formula 2 as represented therein by CPP-3-2, at least one compound similar to the compound of the present formula 3 as represented therein by CP-3-O1 except that the substituent comparable to Y is an alkoxy group instead of an alkyl or alkenyl group, at least one compound inclusive of the compound of the present formula 4 as represented therein by CCP-3-1 and CCP-V2-1, at least one compound similar to the compound of the present formula 5 as represented therein by PY-3-O2 except that the substituent comparable to Y is an alkoxy group instead of an alkyl or alkenyl group, at least one compound similar to the compound of the present formula 6 as represented therein by CPY-3-O2 and CPY-2-O2 except that the substituent comparable to Y is an alkoxy group instead of an alkyl or alkenyl group, at least one similar to the compound of the present formula 7 as represented therein by CY-3-O2 except that the substituent comparable to Y is an alkoxy group instead of an alkyl or alkenyl group, at least one compound similar to the compound of the present formula 8 as represented therein by CCY-3-O2 except that the substituent comparable to Y is an alkoxy group instead of an alkyl or alkenyl group. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select various subformulae of the known formulae, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416. It would be expected that all the sub-formulae of the general formulae CP, PY, CPY, CY and CCY which have in the position comparable to the present substituent Y a terminal alkoxy group versus a terminal alky or alkenyl group, would have the same characteristics, absence a showing of unexpected results. The prior art of record teaches the combination of claimed compounds with sufficient specificity that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
Although Klasen-Memmer et al. does not expressly illustrate the claimed combination of the compounds of the present formulae 1 through 8, the compounds themselves are each individually well known in the liquid crystal art, as generally taught therein, as well as the combination thereof compounds having the basic structural moiety of each of the compounds of the present formulae 1 through 8 as illustrated in 
As for the parts by weight of the compounds of the present formula 1 through 8, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to the device claims, Klasen-Memmer et al. teaches the incorporation of the inventive liquid crystal composition in a liquid crystal display, and is well within the level of ordinary skill in the art at the time the invention was filed. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the inventive liquid crystal composition of Klasen-Memmer et al., to prepare a liquid crystal display with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722